Appeal by American Protection Insurance Co. from an order of the Supreme Court, Nassau County (Ain, J.), entered September 18, 1987, which denied an application to vacate a prior decision of the same court, dated February 4, 1987.
Ordered that the appeal is dismissed, with costs.
*364No appeal lies from an order denying a motion to set aside and/or vacate a decision (see, Behrens v Behrens, 143 AD2d 617; Stockfield v Stockfield, 131 AD2d 834; Metropolitan Prop. & Liab. Ins. Co. v Boisette, 105 AD2d 785). Kunzeman, J. P., Weinstein, Kooper and Balletta, JJ., concur.